EXHIBIT 10.27
ANALOG DEVICES, INC.
Employee Retention Agreement
[Employee Name]
c/o Analog Devices, Inc.
Three Technology Way
Norwood, Massachusetts 02062
Dear [_______]:
     Analog Devices, Inc. (the “Company”) recognizes that, as is the case with
many publicly-held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among key personnel, may result in the departure or distraction of key
personnel to the detriment of the Company, its stockholders and its customers.
     The Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of the Company’s key personnel, including yourself, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.
     In order to induce you to remain in its employ, the Company agrees that you
shall receive the severance benefits set forth in this letter agreement (the
“Agreement”) in the event your employment with the Company is terminated under
the circumstances described below subsequent to a “Change in Control” of the
Company (as defined below).
     1. Certain Definitions. As used herein, the following terms shall have the
following respective meanings:
          (a) A “Change in Control” shall occur or be deemed to have occurred
only if any of the following events occur: (i) any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as their ownership of stock of the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities; (ii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting

 



--------------------------------------------------------------------------------



 



power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as hereinabove defined) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities; or (iii) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
          (b) A “Potential Change in Control” shall be deemed to have occurred
if:
               (A) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control of the Company;
               (B) any person (including the Company) publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control of the Company; or
               (C) the Board of Directors of the Company adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
of the Company has occurred.
          (c) An “Approved Change in Control” shall mean any Change in Control
that the Board, by resolution adopted prior to the occurrence of any of the
events constituting a Change in Control, specifically and expressly declares
shall constitute an “Approved Change in Control” for purposes of this Agreement.
          (d) A “Hostile Change in Control” shall mean any Change in Control
other than an Approved Change in Control.
     2. Term of the Agreement. The term of this Agreement (the “Term”) shall
commence on                                          and shall continue in
effect through September 30, 20___; provided, however, that commencing on
September 30, 20___and each September 30 thereafter, the Term shall be
automatically extended for one additional year unless, not later than June 30 of
such year, the Company shall have given you written notice that the Term will
not be extended; and provided further that, if a Change in Control of the
Company shall have occurred during the original or extended Term, this Agreement
and the Term shall continue in effect for a period of not less than 24 months
beyond the month in which such Change in Control occurred.
     3. Change in Control; Potential Change in Control.
          (a) No benefits shall be payable under this Agreement unless there has
been a Change in Control of the Company during the Term.
          (b) You agree that, notwithstanding any provision to the contrary in
this Agreement, in the event of a Potential Change in Control of the Company,
you will not voluntarily resign as an employee of the Company until the earliest
of (A) a date which is six (6) months after the occurrence of such Potential
Change in Control of the Company or (B) the termination by you of your
employment by reason of Disability as defined in Section 4(b)(i) or

-2-



--------------------------------------------------------------------------------



 



for Good Reason as defined in Section 4(b)(iii).
     4. Employment Status; Termination Following Change in Control.
          (a) You acknowledge that this Agreement does not constitute a contract
of employment or impose on the Company any obligation to retain you as an
employee and, except as set forth in Section 3(b), this Agreement does not
prevent you from terminating your employment at any time. If your employment
with the Company terminates for any reason and subsequently a Change in Control
shall have occurred, you shall not be entitled to any benefits hereunder. Any
termination of your employment by the Company or by you following a Change in
Control of the Company during the Term shall be communicated by written notice
of termination (“Notice of Termination”) to the other party hereto in accordance
with Section 7. The “Date of Termination” shall mean the effective date of such
termination as specified in the Notice of Termination (provided that no such
Notice of Termination shall specify an effective date more than 180 days after
the date of such Notice of Termination).
          (b) Notwithstanding anything to the contrary herein, you shall be
entitled to the benefits provided in Section 5 only if either (1) an Approved
Change in Control shall have occurred during the Term and your employment with
the Company is subsequently terminated or terminates within 24 months after such
Approved Change in Control, unless such termination is (A) because of your
death, (B) by the Company for Disability (as defined in Section 4(b)(i)) or
Cause (as defined in Section 4(b)(ii)), or (C) by you other than for Good Reason
(as defined in Section 4(b)(iii)), or (2) a Hostile Change in Control shall have
occurred during the Term and your employment with the Company is subsequently
terminated by either you or the Company within 12 months after such Hostile
Change in Control for any reason other than your death or Disability or
termination by the Company for Cause.
               (i) Disability. If, as a result of incapacity due to physical or
mental illness, you shall have been absent from the full-time performance of
your duties with the Company for six (6) consecutive months and, within thirty
(30) days after written Notice of Termination is given to you, you shall not
have returned to the full-time performance of your duties, your employment may
be terminated for “Disability.” Any termination for Disability under this
Agreement shall not affect any rights you may otherwise have under the Company’s
Long-Term Disability Plan.
               (ii) Cause. Termination by the Company of your employment for
“Cause” shall mean termination (A) upon your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination by
you for Good Reason as defined in Section 4(b)(iii)), provided that a written
demand for substantial performance has been delivered to you by the Company
specifically identifying the manner in which the Company believes that you have
not substantially performed your duties and you have not cured such failure
within 30 days after such demand, or (B) by reason of your willful engaging in
conduct which is demonstrably and materially injurious to the Company. For
purposes of this subsection, no act or failure to act on your part shall be
deemed “willful” unless done or omitted to be done by you not in good faith

-3-



--------------------------------------------------------------------------------



 



and without reasonable belief that your action or omission was in the best
interest of the Company.
               (iii) Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without your written consent, the occurrence after a Change in
Control of the Company of any of the following circumstances unless, in the case
of paragraphs (A), (C), (D), (F) or (G), such circumstances are fully corrected
prior to the Date of Termination (as defined in Section 4(a)) specified in the
Notice of Termination (as defined in Section 4(a)) given in respect thereof:
                    (A) any significant diminution in your position, duties,
responsibilities, power, title or office as in effect immediately prior to a
Change in Control;
                    (B) any reduction in your annual base salary as in effect on
the date hereof or as the same may be increased from time to time;
                    (C) the failure of the Company to continue in effect any
material compensation or benefit plan in which you participate immediately prior
to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control
or the failure by the Company to award cash bonuses to its executives in amounts
substantially consistent with past practice in light of the Company’s financial
performance;
                    (D) the failure by the Company to continue to provide you
with benefits substantially similar to those enjoyed by you under any of the
Company’s life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the Change in Control, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control;
                    (E) any requirement by the Company or of any person in
control of the Company that the location at which you perform your principal
duties for the Company be changed to a new location outside a radius of 50 miles
from your principal residence at the time of the Change in Control;
                    (F) the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to perform the Agreement, as
contemplated in Section 6; or
                    (G) any purported termination of your employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 7, which purported termination shall not be effective for purposes of
this Agreement.

-4-



--------------------------------------------------------------------------------



 



     5. Compensation Upon Termination. Following a Change in Control of the
Company, you shall be entitled to the following benefits during a period of
Disability, or upon termination of your employment, as the case may be, provided
that such period or termination occurs during the Term:
          (a) During any period that you fail to perform your full-time duties
with the Company as a result of incapacity due to physical or mental illness,
you shall continue to receive base salary and all other earned compensation at
the rate in effect at the commencement of any such period (offset by all
compensation payable to you under the Company’s disability plan or program or
other similar plan during such period) until your employment is terminated
pursuant to Section 4(b)(i) hereof. Thereafter, or in the event your employment
is terminated by reason of death, your benefits shall be determined under the
Company’s long-term disability, retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.
          (b) If your employment shall be terminated by the Company for Cause or
by you other than for Good Reason following an Approved Change in Control, the
Company shall pay you your full base salary and all other compensation through
the Date of Termination at the rate in effect at the time the Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.
          (c) If your employment with the Company is terminated by the Company
(other than for Cause, Disability or your death) or by you for Good Reason
within 24 months after an Approved Change in Control or if your employment with
the Company is terminated by you or the Company for any reason (other than your
death or Disability or termination by the Company for Cause) within 12 months
after a Hostile Change in Control, then you shall be entitled to the benefits
below:
               (i) the Company shall pay to you your full base salary and all
other compensation through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, no later than the full fifth day
following the Date of Termination, plus all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due under the terms of such plan;
               (ii) in lieu of any further salary payments for periods
subsequent to the Date of Termination, the Company will pay as severance to you,
at the time specified in Subsection (e) below, a lump sum payment (together with
the payments provided in paragraph (iv) below, the “Severance Payments”) in an
amount equal to the sum of (A) [200%] [299%] of the higher of (i) your annual
base salary in effect on the Date of Termination or (ii) your annual base salary
in effect immediately prior to the Change in Control, plus (B) [200%] [299%] of
the aggregate cash bonuses paid or awarded to you in respect of the four fiscal
quarters preceding the Date of Termination;
               (iii) the Company shall pay to you all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any

-5-



--------------------------------------------------------------------------------



 



right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) to any payment or
benefit provided hereunder); and
               (iv) for a twenty-four (24) month period after such termination,
the Company shall arrange to provide you with life, disability, dental, accident
and group health insurance benefits substantially similar to those which you
were receiving immediately prior to the Notice of Termination. Notwithstanding
the foregoing, the Company shall not provide any benefit otherwise receivable by
you pursuant to this paragraph (iv) if an equivalent benefit is actually
received by you during the twenty-four (24) month period following your
termination. Any such benefit actually received by you shall be reported by you
to the Company.
          (d) In the event that you become entitled to the Severance Payments,
if any of the Severance Payments will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the Company shall pay to you at the time specified in Subsection
(e) below, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Total Payments
(as defined below), but before deduction of any federal, state and local income
tax and Excise Tax upon the payment provided for by this subsection, shall be
equal to the Total Payments. For purposes of determining whether any of the
Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (A) any other payments or benefits received or to be received by you
in connection with a Change in Control of the Company or your termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control of the Company or any person affiliated with the Company or
such person) (which, together with the Severance Payments, shall constitute the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to you such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code, in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax, (B) the amount of the Total Payments
which shall be treated as subject to the Excise Tax shall be equal to the lesser
of (I) the total amount of the Total Payments or (II) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) (after applying
clause (A), above), and (C) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company at the time
that the amount of such reduction

-6-



--------------------------------------------------------------------------------



 



in Excise Tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction, plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code, provided that you shall
be required to make such repayment only if you are notified by the Company as to
the amount of such repayment within 12 months after payment of the Severance
Payments to you. In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of the termination of your
employment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional gross-up payment in respect of such excess (plus any interest
payable with respect to such excess) at the time that the amount of such excess
is finally determined, but in no event later than the end of the taxable year
following the taxable year in which the additional Excise Tax (and interest or
penalties) are remitted to the applicable taxing authority.
          (e) The payments provided for in Subsections 5(b), (c) and (d) shall
be made not later than the fifth day following the Date of Termination;
provided, however, that, if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to you on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall be payable on the fifth day after demand by the Company (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code).
          (f) Except as provided in the second sentence of Subsection 5(c)(iv)
hereof, you shall not be required to mitigate the amount of any payment provided
for in this Section 5 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 5 be reduced by
any compensation earned by you as a result of employment by another employer, by
retirement benefits or by offset against any amount claimed to be owed by you to
the Company or otherwise.
     6. Successors; Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement prior to the effectiveness of
any succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you had terminated your employment for Good
Reason immediately after an Approved Change in Control of the Company, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

-7-



--------------------------------------------------------------------------------



 



          (b) This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.
     7. Compliance with Code Section 409A. This Agreement is intended to comply
with Section 409A so that none of the payments hereunder will be subject to the
additional tax imposed by Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company shall have no right to accelerate any
payment or provision of any benefits under this Agreement or to make or provide
any such payment or benefits if such payment or provision of such benefits
would, as a result, be subject to tax under Section 409A of the Code. You and
the Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable steps as necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A.
     Notwithstanding anything in this Agreement to the contrary, if you are
determined to be a “Specified Employee” (as defined below) at the time of your
termination, to the extent this Agreement provides for a “deferral of
compensation” within the meaning of Code Section 409A, such benefits shall not
be paid to you prior to the earlier of (i) the expiration of the six-month
period measured from the date of your termination of employment; or (ii) the
date of your death. Upon the occurrence of one of those events, all benefits
deferred pursuant to this Section 7 and otherwise due shall be paid to you in a
single lump-sum payment as soon as administratively practicable.
     For purposes of this Agreement, “Specified Employee” shall mean each
officer of the Company and its affiliates, up to a maximum of fifty (50), having
annual compensation in excess of $145,000 (as adjusted), a five percent owner of
the Company and a one percent owner of the Company having annual compensation
from the Company and its affiliates in excess of $150,000 (as adjusted), in each
case determined pursuant to Section 416(i)(1)(A)(i), (ii), or (iii) of the Code
(applied in accordance with the regulations thereunder) any time during the
12-month period ending on December 31st of a calendar year, based on taxable
wages as reported in Box 1 of Form W-2 for such period plus amounts that would
be included in wages for such period but for pre-tax deferrals to a tax-favored
retirement plan or cafeteria plan or for qualified transportation benefits, who
performed services for the Company or its affiliates at any time during the
12-month period ending on December 31st of such calendar year.
     8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
President of the Company, at One Technology Way, Norwood, Massachusetts 02062,
and to you at the address shown above or to such other address as either the
Company or you may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

-8-



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
          (a) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
          (b) The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts.
          (c) No waiver by you at any time of any breach of, or compliance with,
any provision of this Agreement to be performed by the Company shall be deemed a
waiver of that or any other provision at any subsequent time.
          (d) This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          (e) Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.
          (f) This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled.
* * * * *

-9-



--------------------------------------------------------------------------------



 



     If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

                  Sincerely,    
 
                ANALOG DEVICES, INC.    
 
           
 
  By:        
 
     
 
        Name:         Title:    

Agreed to as of this ____ day of ________ 20__.

       
 
[Employee Name]
   

 